Citation Nr: 1229876	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  06-29 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disability to include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to September 1966. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

When this issue was previously before the Board in March 2009, it was determined that a remand was warranted for additional development.  In December 2009, the Board denied the claim for service connection for a respiratory disorder.  In July 2010, the United States Court of Appeals for Veterans Claims ( the Court) granted a joint motion for remand by the Veteran and VA General Counsel.  The Court ordered that the Board comply with the joint motion.  Pursuant to the joint motion, the Board remanded this issue for additional development in September 2010.  This matter was again remanded in July 2011 for additional development.  


FINDING OF FACT

The Veteran does not have asbestosis or any other respiratory disability.


CONCLUSION OF LAW

A respiratory disability to include asbestosis was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in September 2004 and March 2006.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Available service and post service records have been obtained.  We also note that the Veteran has been afforded an adequate VA examinations for his claim.  The examinations were adequate as they reflected a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

ANALYSIS 

The Veteran has appealed the denial of service connection for a respiratory disability to include asbestosis.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The Board notes that the Veteran has not alleged that his disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran asserts that while in service he was a communication operator and worked in a motor pool, and that he was exposed to asbestos through the daily activities of performing maintenance.  He has reported that he was an infrequent smoker and that he could not think of any other way that he could have been exposed except through the motor pool and chemical hazards that were there.  The Veteran expressed that he had trouble breathing right after service even though he was not diagnosed with asbestosis until much later. 

Service treatment records are negative for any lung treatment, complaints and/or diagnoses.  The separation examination in September 1966 revealed that the lungs and chest were normal.  The Veteran denied a history of shortness of breath, chronic cough and pain or pressure in the chest at that time.  Chest x ray was negative.  

A November 1994 examination by a private examiner showed primary s, secondary t sized opacities involving four lower lung fields, profusion 1/0.  Consistent with asbestosis was noted. 

In October 2004, it was stated that the Veteran had questionable problems breathing and that he was told that he had asbestosis in the past.  There were no active problems on record at that time.  His lungs were within normal limits at that time.  
Examinations in August 2005, December 2005 and June 2006 also revealed the lungs within normal limits.  A history of asbestosis was noted.  

Examinations in September 2006 and April 2007 disclosed no chest pain or shortness of breath and that the lungs were within normal limits.  An assessment of asbestosis was noted. 

In the August 2007 VA compensation and pension examination, the Veteran reported being told he had asbestosis by a private physician in 1995 or 1996 but he denied any further testing.  The Veteran complained of breathing differently, especially with inhalation.  He also reported that he got a cough with phlegm with slightly discolored mucous.  The examiner related that the Veteran's chest x-rays in April 2007 reported no acute changes and that there was no diagnosis of asbestosis in the computer in the active problems. 

Examination in August 2008 revealed no cough, chest pain or shortness of breath.  Breath sounds were clear in all fields at that time.  

In the September 2008 VA compensation and pension examination, the Veteran reported being diagnosed with asbestosis. 

During the May 2009 VA examination, the Veteran reported that prior to service he worked in a warehouse, as a deck hand on a tugboat and in tractor manufacturing. He claimed that while in service he was a communications specialist and that following service he worked in a steel mill, a paper mill and a Rayon fiber manufacturing facility.  He informed the examiner that he smoked half a pack of cigarettes per day for 40 years, but that he quit in 1999.  He had no symptoms. Also no heart, lung or chest surgeries, hemoptysis, dyspnea, anorexia, asthma, pneumonias, and/or treatment or oxygen.  

The Veteran reported occasional cough with some phlegm and "difficulty getting in a really deep breath" but nothing regular.  His chest was bilaterally symmetric and respirations were regular and rhythmic.  Lungs were clear without wheezes or crackles.  

The examiner concluded that there was no objective evidence to support asbestosis. Although the Veteran had minimal asthma, it was related that such was not caused by or related to asbestos exposure.  The examiner indicated that asbestos exposure can cause pleural plaques, interstitial fibrosis or mesothelioma.  However, he related that the Veteran had none of the above disorders and that none of the disorders were transient in nature.  He further noted that asbestos exposure does not cause transient "opacities" on chest x-rays nor does it cause asthma.  X-rays revealed that the Veteran's chest was normal for his age.  

Other testing showed minimal obstructive lung defect.  The airway obstruction was confirmed by a decrees in flow rate.  Lung volumes where within normal limits as were diffusion capacity.  Test results were interpreted to have been a mild response to the bronchodilator.  Asthma was noted.  

In the November 2010 VA examination, examination revealed good air entry at the bases with normal chest wall expansion.  The Veteran was diagnosed with "despite subjective complaints of asbestosis, no objective findings to substantiate diagnosis."  
The VA examiner opined that without any specific objective findings, such was not caused by or the result of his service.  

In the August 2011 VA examination, the Veteran's chest B/L was found the symmetric and respirations regular and rhythmic.  The lungs were clear without wheezing or crackles, hear rate regular, and there was no gross varicosities or venous flushing, stasis dermatitis or PTE and/or evidence of anemia.  Chest  X ray revealed no acute cardiopulmonary abnormality.  He had normal spirometry and lung volumes with a moderate diffusion impairment.  The VA examiner found that there were no objective findings to support a pulmonary diagnosis.  As there were no symptoms of asthma, normal pulmonary function testing and no current treatment for asthma, the examiner found that the previous diagnosis of asthma was unsupportable.  He also related that a reduction in DLCO without obstruction/restriction was as likely as not due to non-pulmonary causes.  

Based on the findings above, the Board finds against the claim.  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. 
See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

Here, the more competent evidence is against a finding that the Veteran has a current respiratory disability to include asbestosis.  The Board recognizes that examination findings in November 1994 by a private examiner were noted be consistent with asbestosis.  However, when thoroughly tested in May 2007, the examiner related that the Veteran's chest x-rays in April 2007 showed no acute changes and that there was no diagnosis of asbestosis in the computer in the active problems.  After further testing, the May 2009 VA examiner concluded that there was no objective evidence to support asbestosis.  The November 2010 VA examiner diagnosed "despite subjective complaints of asbestosis, no objective findings to substantiate diagnosis."  Furthermore, the August 2011 examiner found that there were no objective findings to support a pulmonary diagnosis.  

The Board finds the VA examinations disclosing no objective evidence of asbestosis are more probative than the prior non definitive findings.  In this regard, the 1994 indication of asbestosis was based on x-ray imaging showing opacities.  However, the May 2009 VA examiner related that asbestosis does not cause transient opacities.  Assuming that such anomalies were objectively present in 1994, the fact that they were not seen in 2009 or thereafter indicate that they were transient in nature and hence not indicative of asbestosis.  We have afforded greater probative value to the findings of the VA examiners that there is no objective evidence of asbestosis.  The May 2009, December 2010, and August 2011 VA opinions/findings were based on a review of x rays and objective evidence, are justified with a well reasoned conclusion and are consistent with each other.  The VA opinions/findings are more thorough and based on clinical evidence, and therefore are afforded greater probative weight.  

The more probative evidence is also against a finding that the Veteran has asthma and/or any other respiratory disability.  While the May 2009 examiner found that the Veteran had minimal asthma, the August 2011 examiner found that there were no objective findings to support a pulmonary diagnosis.  He also found that the prior diagnosis of asthma was unsupportable as there were no symptoms of asthma, pulmonary function testing was normal and the Veteran had no current treatment for asthma.  Regarding the May 2009 X-ray findings of minimal obstructive lung defect, we also note that the August 2011 examiner related that a reduction in DLCO without obstruction/restriction was as likely as not due to non-pulmonary causes.  The Board concludes that evidence is devoid of a showing of a pulmonary diagnosis.  In this regard, the Board has assigned greater probative value to the August 2011 examiner's opinion that there were no objective findings to support a pulmonary diagnosis.  His opinion is supported by clinical evidence and is supported by adequate reasoning.  

The Board has considered the Veteran's general averments that he is entitled to service connection for a respiratory disability to include asbestosis.  The Veteran has asserted that he had difficulty breathing after service, we find that the Veteran is competent to report such.  He is also competent to report that he was told that he had asbestosis and/or asthma.  However, the probative value of his report, in this case, is no greater than the medical evidence underlying his report.  In regards to asbestosis, the Board has given all appropriate weight to the report of Dr. Harron.  However, in view of the subsequent normal x ray films and the opinion that asbestosis does not produce transient opacities, we conclude that Dr. Harron's opinion and that of the Veteran are of little probative value.  Similarly, in regard to the diagnosis of asthma the more recent detached opinion is more probative than that of the Veteran and the finding of minimal asthma in May 2009.  The more competent and credible is against a finding of a current respiratory disability.  

In sum, the preponderance of the evidence shows that the Veteran does not have asbestosis or any other respiratory disorder.  The preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. 
§ 3.102 (2011).


ORDER

Service connection for a respiratory disability to include asbestosis is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


